—Judgment, Supreme Court, New York County (Paula Omansky, J.), entered July 20, 2001, dismissing the complaint pursuant to an order which, in an action by car accident victims against their uninsured motorist carrier and the latter’s claims adjuster for fraud and breach of contract settling an uninsured motorist arbitration, granted defendants’ motion to dismiss the complaint on the grounds of res judicata and collateral estoppel, unanimously affirmed, without costs.
The action was properly dismissed. The alleged fraud and breach of contract, both based on a purported settlement agreement, or promise to settle, that induced plaintiffs to discontinue prosecution of the uninsured motorist arbitration they had instituted against defendant carrier, were fully litigated in the prior proceeding that plaintiffs brought to vacate the award dismissing the arbitration for want of prosecution or, alternatively, to enforce the alleged settlement (see Ryan v New York Tel. Co., 62 NY2d 494, 500-501; Schwartzreich v E.P.C. Carting Co., 246 AD2d 439). Concur — Andrias, J.P., Saxe, Rosenberger, Lerner and Friedman, JJ.